Citation Nr: 1828287	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  11-05 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder, prior to October 9, 2013.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder, since October 9, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, and was awarded the Bronze Star Medal and Purple Heart for his service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In its May 2009 rating decision, the RO granted the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  A 30 percent disability rating was assigned, effective January 23, 2009.  Subsequently, the Veteran submitted a February 2010 notice of disagreement contesting the initial 30 percent disability rating.  In October 2013, the RO issued another rating decision which granted an increased rating of 50 percent, effective October 9, 2013.  As the Veteran has not received a total grant of benefits sought on appeal, the issues of entitlement to an initial evaluation in excess of 30 percent for PTSD, prior to October 9, 2013, and entitlement to an evaluation in excess of 50 percent for PTSD, since October 9, 2013, remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In May 2016, the Board issued a decision that, in part, denied entitlement to a disability rating greater than 30 percent for PTSD for the period prior to October 9, 2013, and to a disability rating greater than 50 percent thereafter.  In September 2017, the Court of Appeals for Veteran's Claims (Court) issued a decision vacating the May 2016 Board decision, and remanding these matters to the Board for further proceedings.






FINDINGS OF FACT

1.  Prior to October 9, 2013, the Veteran's service-connected PTSD, at its worst, was manifested by symptoms that resulted in occupational and social impairment with reduced reliability and productivity.

2.  Since October 9, 2013, the Veteran's service-connected PTSD has been manifested by symptoms that result in social and occupational impairment with deficiencies in most areas.

3.  The Veteran's service-connected PTSD, residuals of shell fragment injuries, and tinnitus have prevented him from obtaining and retaining substantially gainful employment consistent with his educational background and work experience.


CONCLUSIONS OF LAW

1.  Prior to October 9, 2013, the criteria for an initial disability rating of 50 percent, but no higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.130, Diagnostic Code 9411 (2017).

2.  Since October 9, 2013, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §4.130, Diagnostic Code 9411 (2017).

3.  The criteria for an award of a TDIU are met.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

The Veteran's service-connected PTSD with depression is currently rated 30 percent disabling prior to October 9, 2013, and 50 percent disabling since October 9, 2013.  These staged disability ratings were assigned pursuant to the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130.

According to the General Rating Formula for Rating Mental Disorders, a 30 percent rating is warranted for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  Id. 

A 50 percent rating is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for PTSD where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id. 

A maximum 100 percent rating is warranted for PTSD when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD that affect the level of occupational and social impairment, including, if applicable, those identified in Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) or the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5).

The VA is now required to apply concepts and principles set forth in DSM-5 to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  79 Fed. Reg. 45094 (Aug. 4, 2014).  In this case, the Veteran filed a substantive appeal for his PTSD claim in March 2011 and it was subsequently certified to the Board in May 2015.  Therefore, this claim is governed by DSM-5 criteria.

The Board will also be considering all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment will be considered, but will not be determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126; VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).

Prior to October 9, 2013

In April 2009, the Veteran was afforded a VA psychiatric examination.  During the examination, the Veteran reported that had been married for 43 and that he has two adult sons.  He described his marriage as "doing okay, we're doing fine" and indicated that he had a "pretty good" relationship with his children.  He described himself as a "loner" who did not talk to a lot of people and indicated that he did not have many close friends.  He indicated that he and his wife sometimes went to movies and dinners.  The Veteran denied having a history of suicide attempts or violence.  He indicated that his primary source of support was his wife and sons but that he was isolated otherwise.  He presented for the examination clean and casually dressed.  His face was flushed at times.  His speech was spontaneous, clear, coherent, and soft spoken.  His memory was normal.  He displayed a cooperative attitude.  His affect was constricted and mildly anxious.  He presented in a good mood.  His attention was intact; he was oriented to person, time, and place; his thought processes and content were unremarkable; he did not appear to be delusional; he appeared to understand the outcome of behavior; his intelligence was deemed average; and his insight was such that he understood that he has a problem. He reported that he had difficulty sleeping.  He denied having any hallucinations.  He did not demonstrate inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  His impulse control was good.  He did not have any episodes of violence.  He demonstrated the ability to maintain minimum personal hygiene.  He did not indicate that there were any problems with activities of daily living.

The April 2009 VA examiner performed a diagnostic evaluation of the Veteran and reported that the Veteran had recurrent distressing dreams of his in-service stressor event; he made an effort to avoid thoughts, feelings, or conversations associated with the trauma; he made an effort to avoid activities, places, or people that aroused recollections of the trauma; he demonstrated feelings of detachment or estrangement from others; and he had a restricted range of affect (e.g., unable to have loving feelings).  He also demonstrated difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  The examiner noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Regarding the frequency, severity, and duration of the Veteran's PTSD symptoms, the examiner observed the following:

[He] said it's hard for him to express how he feels, but he tries.  [He] [s]tated he doesn't have nightmares spontaneously anymore, instead they are triggered by reminders.  Within the last year, he said he has nightmares every 1-2 months.  He stated his nightmares are worse when the Iraq War escalates.  [The Veteran] noted he doesn't watch the news on Iraq or war movies.  He said he doesn't go to fireworks because the concussion triggers memories.  [The Veteran] stated certain smells (e.g., ether, burning, fuel, etc.) or sights also trigger[ed] memories.  He noted he tries to get away or avoid these reminders.  [The Veteran] said he tries not to think about it.  [He] [s]tated he has started to remember the good things and forget the bad things from Vietnam.  He reported an exaggerated startle when he hears loud noises or sounds.  He noted that he gets aggravated or irritated easily, but is able to walk away.  He said he has a hard time developing friendships, tends to be a loner, doesn't want to get close to others and has a hard time trusting.  [He] [s]aid he doesn't want to lose people he cares about, doesn't want it to be his fault or have the responsibility to look after other people.  He said he tries to get emotionally close to his wife, but "it's a challenge."  [The Veteran] stated he's protective, especially at night.  He said he's up and checking the house if he hears any sounds.  He said he likes to see what is going on around him.  [He] [s]tated he avoids conversations/discussions about Vietnam.

The April 2009 VA examiner noted that the Veteran's symptoms manifested on a weekly to monthly basis.  The examiner noted that the Veteran's PTSD symptoms caused moderate to severe impairment in his social functioning and minimal impairment in his work functioning.  Regarding the Veteran's social functioning, the examiner concluded that the Veteran has not sustained friendships since his military service.  

Regarding the ability to work and perform occupational tasks, the examiner described the Veteran's PTSD symptoms as transient or mild and opined that these symptoms resulted in an occasional decrease in work efficiency and a decrease in the ability to perform occupational tasks during periods of significant stress.  In support of these opinions, the examiner observed that the Veteran had maintained employment at the post office for 37 years without difficulties, aside from a tendency to be quiet and minimize his social interactions.  The examiner also indicated that the Veteran had a solid marital relationship but that he did not maintain friendships or interpersonal relationships outside his family.  Lastly, the examiner found that the Veteran's PTSD symptoms did not result in reduced reliability and productivity.

After a longitudinal review of the entire record, the Board concludes that the severity, frequency, and duration of the Veteran's PTSD symptoms most nearly approximate the criteria contemplated by the 50 percent rating prior to October 9, 2013.  38 C.F.R. § 4.7.  

Prior to October 9, 2013, the Veteran's PTSD was manifested by difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, exaggerated startle response, and difficulty in establishing and maintaining effective relationships.  The April 2009 VA examiner specifically found that the Veteran's PTSD symptoms caused moderate to severe impairment in his social functioning and minimal impairment in his work functioning.  Regarding the Veteran's social functioning, the examiner concluded that the Veteran has not sustained friendships since his military service.  Regarding the ability to work and perform occupational tasks, the examiner described the Veteran's PTSD symptoms as transient or mild and opined that these symptoms resulted in an occasional decrease in work efficiency and a decrease in the ability to perform occupational tasks during periods of significant stress.  

The Board notes that the Veteran's presentation at the April 2009 examination was found to be clean, with clear speech, cooperative attitude, and the Veteran denied delusions or hallucinations.  However, the VA examiner's conclusion that the Veteran had moderate to severe impairment in social functioning is consistent with the 50 percent criteria of reduced reliability and productivity due to such symptoms as difficulty establishing and maintaining social and work relationships.   Based on the forgoing, the Board finds that a 50 percent disability rating provides the criteria that best describe the level of social and occupational impairment observed by the April 2009 VA examiner during the appeal period prior to October 9, 2013.

Conversely, the Board also concludes that a disability evaluation in excess of 50 percent is not warranted for the Veteran's service-connected PTSD, prior to October 9, 2013.  38 C.F.R. § 4.130, Diagnostic Code 9411; Carpenter, 8 Vet. App. at 242.  The criteria for the increased rating of 70 percent requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The April 2009 VA examiner found that the Veteran's impulse control was good; his thought processes and content were unremarkable; he did not appear to be delusional; he demonstrated the ability to maintain minimum personal hygiene; he appeared to understand the outcome of behavior; his intelligence was deemed average; and his insight was such that he understood that he has a problem.  At the examination, the Veteran denied having any hallucinations; he did not demonstrate inappropriate behavior, obsessive, or ritualistic behavior; he denied having panic attacks; he did not have any episodes of violence, and he denied homicidal/suicidal ideation.  Although he was noted to be isolated outside of the relationships with his family, the Board does not find the severity of this symptom to warrant a higher rating, without other symptoms of greater severity, duration, or frequency.  Notably, although the Veteran reported social isolation, he also reported socializing in public (dinners and movies) with his wife.  Moreover, there is no evidence indicating his inability to establish and maintain effective relationships during this time.  The April 2009 examiner's findings and the Veteran's own reports are inconsistent with a 70 percent rating for this period.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time, prior to October 9, 2013, during which the Veteran's service-connected PTSD with depression varied to such an extent that a rating lesser or greater than 50 percent would be warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Since October 9, 2013

The Veteran underwent another VA psychiatric examination in October 2013.  The VA examiner reported that the Veteran was last seen for psychiatric evaluation in April 2009 and that his family/living situation has not changed since that time.  The Veteran stated that he still lived with his wife.  He noted that he had two adult sons and four grandchildren.  He indicated that his sons lived close by and that he saw them but not as often as he used to because "they're busy a lot now."  He stated that he saw and talked to his brother every once in a while.  He noted that he had been retired for the past four years and that he watches TV, works in the yard, and participates in the hobby of making birdhouses.  He claimed that he retired in 2009 after having bladder cancer and having his prostate removed.  Regarding his overall functioning, the Veteran reported, "I feel like since I retired I have more time on my hands and I think about things more now from my time in Vietnam."  He described his typical mood as follows: "I'm OK, I guess, I don't know.  I'm fine when I'm alone but I don't much like being around a lot of people.  I get along fine with my wife but we spend so much time together now that I'm retired so we can get a little on each other's nerves sometimes."  Regarding his interests, the Veteran explained, "I don't do a lot of things, since I retired I can have a hard time coming up with things to do."  

During the examination, the Veteran did not demonstrate any psychomotor slowing or agitation.  He complained that he had difficulty sleeping and that dealing with pain in his leg where he was wounded during his military service often sapped his energy.  He indicated that it was harder for him to concentrate and that he was often anxious and worried about his family members.  He denied suicidal and homicidal ideation.  He reported that he and his wife had been having trouble getting along since he retired.  He said, "I find myself just walking away instead of arguing with her."  Regarding his current PTSD symptoms, the Veteran asserted, "I try to avoid large crowds.  I don't like to go to fireworks; anything like that that's loud and a lot of lights I don't like."  He noted he has avoided maintaining contact with other veterans that he served with in Vietnam.  He further commented, "I can have memories; it can be a noise or a smell that I'll remember; it happens a lot at night; it may happen a few times a week; it's more often now than it used to be; since I'm retired maybe it's more."  Lastly, he reported, "I like to sit so I can face the door when I'm out in public, and I don't like to run over anything in the road.  I will swerve to avoid anything like that."

The examiner observed that the Veteran's appearance, psychomotor skills, speech, and thought process were within normal limits; he was well-groomed; his eye contact was good; his attitude was cooperative; his affect was flat; his mood was euthymic; his thought content was normal.  He denied having any delusions or hallucinations.  His attention and concentration were normal.  He was oriented to persons, places, and times.  His abstract thinking and memory were normal; he did not demonstrate impulsivity or inappropriate behavior; he also demonstrated fair insight and judgment.  

Based on a review of the claims file and a thorough diagnostic evaluation of the Veteran, the VA examiner opined that the Veteran's PTSD manifested primarily as depressed mood, anxiety, chronic sleep impairment, and flattened affect.  The examiner indicated that the Veteran's PTSD symptomatology resulted in occupational and social impairment with reduced reliability and productivity.  In support of this opinion, the examiner observed the following:

He reports that since his previous ... exam[ination], he has retired from his job and has not been able to fill the void this has created in his life.  As a result, he appears to have become more symptomatic and reports increased time ruminating about his time in Vietnam.  He notes a heightened sense of guilt around the fact that he made it home (although wounded) and some of his friends did not.  He noted today that he has difficulty sleeping and, while this is due to a number of different factors including health problems a decreased activity, he is especially prone to ruminating about Vietnam during these periods.  He has not participated in treatment and this undoubtedly contributes to his persistent PTSD symptoms.  

Given these considerations, the examiner concluded that it was "at least as likely as not" that the Veteran continued to meet the criteria for a PTSD diagnosis, and that the Veteran's PTSD symptoms appeared to have worsened overall since his initial PTSD examination in 2009.   The examiner explained that, since his retirement in 2009, the Veteran had become more symptomatic and his overall functioning had declined.

Most recently, the Veteran underwent a VA PTSD examination in April 2018, at which time he continued to endorse symptoms of a similar severity.  His reported symptoms included increased intrusive thoughts, combat related nightmares 2-3 times per week, irritability, increased agitation, significant withdrawal and detachment from others, and hypervigilance.  The mental status examination revealed that his PTSD was manifested by symptoms that include a depressed mood, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stress circumstances, and an inability to establish and maintain effective relationships.  There was no evidence of suicidal ideations, obsessive rituals, disorientation, hallucinations, or an inability to perform daily activities, or neglect of personal hygiene or appearance.  The examiner noted that the Veteran was not a threat to himself or others.  

After a longitudinal review of the entire record, the Board concludes that the severity, frequency, and duration of the Veteran's PTSD symptoms most nearly approximate the criteria contemplated by the 70 percent rating since October 9, 2013.  38 C.F.R. § 4.7.  Since that date, the Veteran's PTSD has been manifested by near continuous panic or depression or depression affecting the ability to function independently, appropriately, or effectively, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  

The October 2013 VA examiner found that the Veteran's symptoms were consistent with ongoing problems of avoidance, re-experiencing and hyperarousal and the examiner concluded that it was "at least as likely as not" that the Veteran continued to meet full DSM-IV criteria for PTSD, and that the Veteran's PTSD symptoms appeared to have worsened overall since his initial PTSD examination in 2009.  The examiner noted that the Veteran had retired in 2009, that he had become more symptomatic since he retired, and that his overall functioning had declined.  

While the October 2013 examiner found the Veteran to be well-groomed with a normal appearance, concentration, and memory, the Veteran demonstrated ongoing problems with avoidance, re-experiencing, and hyperarousal.  The Veteran reported that, since his retirement, he has had difficulty getting along with his wife and would not make contact with any other veterans.  The Veteran also reported that he had to sit facing the door when he was out in public, and that while driving he had to serve to avoid hitting anything.  Such reports support a finding that the Veteran suffers from near continuous panic or depression, has difficulty in adapting to stressful circumstances, and has an inability to establish and maintain effective relationships.  Based on the forgoing, the Board finds that the 70 percent disability rating provides the criteria that best describe the level of social and occupational impairment found by the October 2013 VA examiner during the appeal period since October 9, 2013.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct period of time, since October 9, 2013, during which the Veteran's service-connected PTSD varied to such an extent that a rating lesser or greater than 70 percent would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Other Considerations

For the entire period on appeal, the evidence of record does not show that the Veteran's symptoms produce total occupational and social impairment as to warrant a 100 percent rating.  The record also not establish that the Veteran is in persistent danger of hurting himself or others.  There has also been no evidence of delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, or disorientation to time or place.  Furthermore, while the record establishes difficulty establishing social relationships, the Veteran has maintained relationships with his family.  While the Veteran reported some difficulty in getting along with wife after his retirement, there is no evidence of estrangement or separation.  The existence of such social relationships is inconsistent with a finding that the Veteran suffers from total social impairment.  Therefore, a 100 percent rating is not warranted.

In reaching this decision, the Board has considered the Veteran's lay statements.  The Board notes that the Veteran is competent to report observations regarding the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating now assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that higher ratings are warranted.

With regard to these issues, the Board has considered the doctrine of reasonable doubt.  However, based on all the evidence of record, to include all classifications by the examiners of the level of psychiatric impairment both prior to and since October 9, 2013, the preponderance of the evidence of record does not show occupational and social impairment that meets the criteria for ratings in excess of those assigned herein.  Accordingly, the doctrine of reasonable doubt is not for application, and therefore, ratings in excess of 50 percent prior to October 9, 2013, and in excess of 70 percent since October 9, 2013, for the Veteran's service-connected PTSD, are not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

II.  TDIU

The Veteran also contends that his combination of service-connected disabilities, including PTSD, residuals of shell fragment wounds, and tinnitus, prevent him from being able to maintain gainful employment.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

As the Veteran has been granted entitlement to a 50 percent rating for PTSD prior to October 9, 2013, and a 70 percent rating for the disability since that date, he meets the criteria to be eligible for a schedular TDIU under 38 C.F.R. § 4.16 (a).  He is also service-connected for residuals of shell fragment wounds and tinnitus.

In the Veteran's March 2018 application for a TDIU, he wrote that he retired from his job as a custodian for the Postal Service in 2009.  Social Security records confirm that the Veteran has no earnings since 2009, except for $5,000 in 2010, which the Veteran attributes to a severance package from the Postal Service.

In a March 2018 statement, the Veteran indicated that he retired early because he could not meet the physical demands of his job due to the residuals of his shell fragment wounds.  The Veteran indicated that both his physical and mental service-connected disabilities have gotten worse since his retirement.  The reported that he now has difficulty with routine activities such as getting dressed, and that he stays at home to avoid any social situations.

In January 2018, the Veteran attended a Vocational Employability Assessment with a private vocational expert.  The vocational expert found that the Veteran's service-connected residuals of shell wound fragments cause limitations in sitting, standing, walking, lifting, and carrying, leaving him with a residual functional capacity at less than what is required to perform sedentary work.  The Board finds that this opinion is generally consistent with the opinion of a 2013 VA examiner, who found that the Veteran's right skin shrapnel wound with residual scar would impact his ability to work, such as resulting in an ability to keep up with regular work requirements. 

The vocational expert found that the Veteran's PTSD symptoms, including intrusive thoughts and panic attacks, would impact his ability to focus on tasks and sustain work production requirements.  Additionally, the Veteran's irritability and anger would limit his ability to work around others.  The vocational expert also noted that the Veteran's service-connected tinnitus triggers PTSD symptoms because the buzzing reminded him of the radio he operated in Vietnam.

Based upon a review of the Veteran's claims file and an interview with the Veteran, the vocational expert opined that the Veteran's combination of PTSD, residuals of shell fragment wounds, and tinnitus would result in the Veteran having less than a sedentary residual functional capacity, an inability to meet or sustain production demands required in a competitive work environment, and an inability to reliably report to work.

The Board finds that there is competent and probative evidence which shows that the Veteran's PTSD causes him to have difficulty leaving his house, working with other people, and coping with the demands of a work environment.  Furthermore, the Veteran's shell fragment wounds impact his ability to keep up with regular work requirements.  The Board therefore finds that there is adequate medical evidence indicating that the Veteran's service-connected disabilities, most significantly his PTSD, prevented him from being able to maintain any gainful employment.

The Board acknowledges that the VA examiners came to different medical opinions regarding the Veteran's occupational limitations.  However, the doctrine of reasonable doubt must be resolved in the Veteran's favor when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, and the Board will resolve this doubt in the Veteran's favor regarding the question of whether his current tinnitus is related to the tinnitus he experienced in service.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").  Hence, affording the Veteran the benefit of the doubt, entitlement to a TDIU is warranted. 38 U.S.C. § 5107 (b).






ORDER

Entitlement to an initial evaluation of 50 percent for PTSD, but no higher, prior to October 9, 2013, is granted.

Entitlement to an evaluation of 70 percent for PTSD, but no higher, since October 9, 2013, is granted.

Entitlement to a TDIU is granted.




____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


